Exhibit 10.1

EARLY SETTLEMENT AGREEMENT

This EARLY SETTLEMENT AGREEMENT (this “Early Settlement Agreement”) is made by
and between Goldman, Sachs & Co. (“GS&Co.”) and LPL Financial Holdings Inc.
(“Counterparty”) as of this December 10, 2015.

WHEREAS, on November 24, 2015, GS&Co. and Counterparty entered into (i) a master
confirmation setting forth certain terms and provisions of a capped accelerated
stock buyback program (the “Master Confirmation”) and (ii) a supplemental
confirmation in connection therewith (the “Supplemental Confirmation”)
evidencing the terms of a certain Transaction pursuant to the Master
Confirmation (the “Transaction”);

WHEREAS, GS&Co. has agreed to purchase from TPG Partners IV, L.P. (“TPG”), and
TPG has agreed to sell to GS&Co., 4,319,537 Shares (the “TPG Shares”) pursuant
to the terms of an agreement between GS&Co. and TPG dated on or about the date
hereof (the “TPG Agreement”);

WHEREAS, the parties hereto desire to settle the Transaction on December 15,
2015 (the “Settlement Date”) upon the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of their covenants contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

1. Definitions. Any capitalized term that is used but not defined herein shall
have the meaning given thereto in the Master Confirmation, as supplemented by
the Supplemental Confirmation.

2. Termination; Settlement.

(a) Upon Counterparty’s receipt of the Required Shares (as defined below) at or
before 8:00 p.m. New York City time on the Settlement Date, the Transaction
shall be terminated in full, and all of the respective rights and obligations of
the parties under the Transaction shall be cancelled and terminated, and each
party shall be released and discharged by the other party, and agrees not to
make any claim with respect to any obligations of the other party, in connection
with such Transaction. For the avoidance of doubt, (i) such termination shall
also terminate any Relevant Period and any Settlement Valuation Period in
respect of such Transaction, and (ii) GS&Co. shall retain the Prepayment Amount
following such termination.

(b) In consideration for the termination of the Transaction, GS&Co. agrees to
deliver and/or cause to be delivered 5,622,628 Shares (the “Required Shares”) to
Counterparty on the Settlement Date This delivery obligation shall be satisfied
as follows:

(i) GS&Co. shall use commercially reasonable efforts to cause TPG, pursuant to
the TPG Agreement, to deliver the TPG Shares to Counterparty on or prior to the
Settlement Date.

(ii) On the Settlement Date, promptly following confirmation from Counterparty
that TPG has fulfilled its obligations set forth in subclause (i) above, GS&Co.
shall deliver 1,303,091 Shares to Counterparty through the facilities of the
Depository Trust Company at the account [account number].



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary herein, if Counterparty does not
receive the Required Shares by 8:00 pm New York time on the Settlement Date,
(x) clauses (a) and (b) above shall not apply, (y) the Transaction shall not be
terminated and (z) December 11, 14 and 15, 2015, shall each be a Disrupted Day
in full.

3. Representations and Warranties.

(a) Each party represents and acknowledges to the other party that:

(i) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization or incorporation;

(ii) it has the power to execute and deliver, and perform its obligations under,
this Early Settlement Agreement, and has taken all necessary action to duly
authorize such execution, delivery and performance;

(iii) such execution, delivery and performance do not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets;

(iv) all governmental and other consents that are required to have been obtained
by it with respect to this Early Settlement Agreement have been obtained and are
in full force and effect and all conditions of any such consents have been
complied with; and

(v) its obligations under this Early Settlement Agreement constitute its legal,
valid and binding obligations, enforceable in accordance with their respective
terms (subject to applicable bankruptcy, reorganization, insolvency, moratorium
or similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

(b) In addition, Counterparty represents and warrants to, and agrees with,
GS&Co. that:

(i) upon the filing of a Form 8-K with the Securities and Exchange Commission in
respect of this Early Settlement Agreement, Counterparty will not be not aware
of any material non-public information with respect to Counterparty or the
Shares;

 

2



--------------------------------------------------------------------------------

(ii) Counterparty’s board of directors (or a duly constituted committee
consisting solely of disinterested directors) has approved Counterparty’s entry
into this Early Settlement Agreement;

(iii) Counterparty will make all filings required to be made by it under the
Exchange Act and the rules and regulations thereunder with respect to this Early
Settlement Agreement;

(iv) Counterparty will publicly disclose entry into this Early Settlement
Agreement on the date hereof; and

(v) as of the date hereof and the Settlement Date, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code)).

(c) GS&Co. represents and warrants to Counterparty that it has provided to
Counterparty a true and complete copy of the TPG Agreement.

4. Governing Law; Jurisdiction. Sections 22 (Governing Law) and 25 (Submission
to Jurisdiction) of the Master Confirmation shall apply to this Early Settlement
Agreement, mutatis mutandis.

5. Counterparts. This Early Settlement Agreement may be executed and delivered
by e-mail in counterparts, each of which will be deemed an original.
Transmission by e-mail of an executed counterpart shall be deemed to constitute
due and sufficient delivery of such counterpart.

6. Other Agreements. The Transaction shall be the sole transaction terminated
under this Early Settlement Agreement and such termination shall not, by itself,
give rise to any termination or right of termination under any other agreement
(or deemed agreement) between Counterparty and GS&Co. If there exists any
agreement between Counterparty and GS&Co. (or any affiliate of GS&Co.), then
notwithstanding anything to the contrary in such agreement, the termination
contemplated by this Early Settlement Agreement shall not be considered a
termination under, or otherwise affect, such agreement.

[Remainder of page left intentionally blank]

 

3



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Early Settlement Agreement
carefully and promptly upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing (in the
exact form provided by GS&Co.) correctly sets forth the terms of the agreement
between GS&Co. and Counterparty with respect to the Early Settlement Agreement,
by manually signing this Early Settlement Agreement or this page hereof as
evidence of agreement to such terms and providing the other information
requested herein and immediately returning an executed copy to Equity
Derivatives Documentation Department, facsimile No. 212-428-1980/83.

 

Yours sincerely,

 

GOLDMAN, SACHS & CO.

By:

 

/s/ Eugene Parloff

  Eugene Parloff   Vice President

Agreed and Accepted By:

LPL FINANCIAL HOLDINGS INC.

 

By:

 

/s/ Matthew J. Audette

  Matthew J. Audette   Chief Financial Officer

[Signature Page to Early Settlement Agreement]